department of the treasury washington byc tar exempt coveauent entities may uniform issue list seit er lact legend taxpayer a irab account c financial_institution d court e amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by é-mail correspondence dated date in which you request as conservator for taxpayer a a waiver of the 60-day rollover requirement contained in sec_408 of the intemal revenue code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that his failure to accomplish a roltover within the day period prescribed by sec_408 of the code was due to his medical a further condition which impaired his ability to manage his financial affairs taxpayer represents that amount has been not used for any purpose taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code documentation submitted indicates that during the early part of taxpayer a was diagnosed with alzheimer's disease on date at the recommendation of his doctor a power of attomey poa was prepared for handling taxpayer a's finances and medical decisions taxpayer a refused to sign the poa and in non-ira account c with financial_institution d on date on date withdrew amount from ira b on date taxpayer a deposited amount a petition was filed requesting an appointment of a guardian and conservator for taxpayer a and such appointment was made by court e on date based on the above facts and representations you request that the nternal revenue service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 d of the code provides the rules applicable to ra rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not jater than the day after the date on which the payment or distribution is received ‘except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 a of the code from an ira which was not inciudible in gross_income because of the application of sec_408 d of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 3ka and d d af the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code timely rollover of amount revproc_2003_16 lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer ais consistent with his assertion that his failure to accomplish a was due to his medical_condition which impaired his ability to manage his financial affairs therefore pursuant to sec_408 d 3x of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it code provides that it may not be used or cited as precedent tf you wish to inquire about this ruling piease contact ld sec_6110 of the sat h sincerely yours coble tthe manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
